MEMORANDUM *
A jury convicted Javier Alejandro Godinez (“Godinez”) of one count of possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). Godinez challenges his conviction and sentence on the ground that he received ineffective assistance of counsel at trial and sentencing. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
We do not decide Godinez’s ineffective assistance of counsel claims. “ ‘[T]he customary procedure in this Circuit for challenging the effectiveness of defense counsel in a federal criminal trial is by collateral attack ... under 28 U.S.C. § 2255, and this Court has been chary of analyzing insufficiency of counsel claims on direct appeal.’ ” United States v. Rewald, 889 F.2d 836, 859 (1989), amended, 902 F.2d 18 (9th Cir.1990) (quoting United States v. Schaflander, 743 F.2d 714, 717 (9th Cir.1984)). The purpose behind this general rule is to “permit[] the defendant to develop a record as to what counsel did, why it was done, and what, if any, prejudice resulted.” Id. (quotation omitted). Because additional facts are necessary to determine whether there is any merit to Godinez’s claims of ineffective assistance, his claims are more appropriately addressed in a collateral proceeding under 28 U.S.C. § 2255.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.